Name: Commission Regulation (EEC) No 2767/92 of 22 September 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 9. 92 Official Journal of the European Communities No L 280/13 COMMISSION REGULATION (EEC) No 2767/92 of 22 September 1992 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 25 September 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1992. For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 154, 13. 6 . 1981 , p. 26. (2) OJ No L 321 , 21 . 11 . 1990, p. 6. Official Journal of the European Communities 24. 9 . 92No L 280/ 14 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans : Beans (Vigna spp., Phaseolus spp.) Beans (Phaseolus ssp.,' vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Bananas (other than plantains), fresh Pineapples, fresh Avocados, fresh 15,54 656 122,41 31,88 107,21 3877 11,94 24100 35,92 10,93 68,57 2879 538,68 139,82 472,36 17204 52,52 105846 157,63 49,40 13,62 558 10530 27,01 92,37 3430 10,24 22805 30,42 10,34 214,44 8783 1656,91 425,06 1453,50 53975 161,16 358825 478,78 162,69 30,35 1276 240,49 61,99 211,30 7174 23,24 46691 69,78 21,59 31,88 1340 252,88 65,14 221,09 7537 24,43 48965 73,34 22,77 &gt; 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 23.05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 88.82 3747 702,39 182,10 613,36 22143 68,18 137843 205,12 62,41 39,75 1677 314,32 81,49 274,48 9909 30,51 61684 91,79 27,92 112,52 4747 889,76 230,67 776,98 28050 86,37 174612 259,84 79,06 22,96 965 182,14 46,92 159,25 5429 17,59 35268 52,83 16,40 29,52 1246 232,51 60,55 203,65 7364 22,69 45777 68,23 20,76 76,03 3212 604,06 156,14 526,58 18296 58,48 117341 175,57 53,25 35,77 1513 283,02 73,55 246,93 8792 27,49 55395 82,83 25,03 176,95 7248 1367,24 350,75 1 199,40 44539 132,99 296094 395,08 134,24 224,49 9195 1734,61 445,00 1521,67 56506 168,72 375653 501,24 170,32 100,24 4232 789,51 205,63 691,51 25006 77,06 155438 231,70 70,51 92.83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 71,30 3008 563,82 146,17 492,35 17775 54,73 110648 164,65 50,09 381,01 15606 2 943,98 755,25 2 582,57 95902 286,35 637557 850,70 289,06 139,38 5835 1094,04 283,32 961,71 35081 106,67 215548 319,34 100,93 62,67 2567 484,28 124,23 424,83 15775 47,10 104878 139,94 47,55 62,23 2627 490,12 127,65 429,28 15523 47,83 96494 143,84 43,77 981,72 40212 7585,44 1945,99 6654,24 247101 737,83 1642724 2191,91 744,81 66,60 2728 514,66 132,03 451,48 16765 50,06 111457 148,71 50,53 40.06 1692 318,24 82,26 277,42 9639 30,81 61820 92,50 28,05 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 131,65 5522 1041,42 268,14 915,24 30904 100,74 202551 301,99 94,47 37.84 1550 292,42 75,02 256,52 9526 28,44 63328 84,50 28,71 36,27 1485 280,26 71,89 245,85 9129 27,26 60694 80,98 27,51 150,98 6184 1 166,61 299,28 1023,39 38003 113,47 252644 337,10 114,54 1.10 0701 90 511 0701 90 59 | 1.20 0702 00 101 0702 00 90) 1.30 0703 10 19 1.40 0703 20 00 1.50 ex 0703 90 00 1.60 ex 0704 10 10 } ex 0704 10 90 ) 1.70 0704 20 00 1.80 0704 90 10 1.90 ex 0704 90 90 1.100 ex 0704 90 90 1.110 070511 101 0705 1 1 90| 1.120 ex 0705 29 00 1.130 ex 0706 10 00 1.140 ex 0706 90 90 1.150 0707 00 11 ] 0707 00 19 ) 1.160 0708 10 10] 0708 10 90 ) 1.170 1.170.1 0708 20 10] 0708 20 90] 1.170.2 0708 20 10] 0708 20 90] 1.180 ex 0708 90 00 1.190 0709 10 00 1.200 1.200.1 ex 0709 20 00 1.200.2 ex 0709 20 00 1.210 0709 30 00 1.220 ex 0709 40 00 1.230 0709 51 30 1.240 0709 60 10 1.250 0709 90 50 1.260 0709 90 70 1.270 ex 0714 20 10 2.10 ex 0802 40 00 2.20 ex 0803 00 10 2.30 ex 0804 30 00 2.40 ex 0804 40 10 ex 0804 40 90 24. 9. 92 Official Journal of the European Communities No L 280/ 15 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 ex 0805 2010 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2.70.4 ex 0805 20 701 ex 0805 20 901 2.80 ex 0805 30 10 2.85 ex 0805 30 90 2.90 2.90.1 ex 0805 40 00 2.90.2 ex 0805 40 00 2.100 0806 10 11 0806 10 15 0806 10 19 2.110 0807 10 10 2.120 2.120.1 ex 0807 10 90 2.120.2 ex 0807 10 90 2.130 0808 10 91 0808 10 93 0808 10 99 2.140 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.150 0809 10 00 2.160 0809 20 101 0809 20 90] 2.170 ex 0809 30 00 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other Apricots Cherries Peaches 100,93 4134 779,87 200,07 684,13 25405 75,85 168891 225,35 76,57 17,76 746 139,59 36,23 122,40 4458 13,61 27429 40,84 12,80 36,93 1512 285,37 73,21 250,33 9296 27,75 61800 82,46 28,02 24.19 991 186,96 47,96 164,00 6090 18,18 40488 54,02 18,35 65,01 2744 512,02 133,35 448,46 16217 49,97 100805 150,26 45,73 74,14 3130 583,97 152,09 511,48 18496 56,99 114971 171,38 52,15 57.76 2438 454,90 118,47 398,43 14408 44,40 89560 133,50 40,62 51,04 2090 39438 101,17 345,97 12847 38,36 85409 113,96 38,72 44,38 1818 342,95 87,98 300,85 11 171 33,35 74270 99,10 33,67 131,81 5399 1018,46 261,28 893,43 33177 99,06 220562 294,29 100,00 48,61 1991 375,59 96,35 329,48 12235 36,53 81340 108,53 36,87 67,44 2762 521,15 133,69 457,18 16977 50,69 112863 150,59 51,17 72,28 2960 558,53 143,28 489,96 18194 54,32 120957 161,39 54,84 17,61 737 138,27 35,81 121,55 4433 13,48 27243 40,36 12,75 28,35 1 161 219,11 56,21 192,21 7137 21,31 47451 63,31 21,51 63.20 2588 488,34 125,28 428,39 15908 47,50 105757 141,11 47,95 20,49 839 158,33 40,61 138,89 5157 15,40 34288 45,75 15,54 107,56 4541 847,16 220,64 742,01 26832 82,68 166788 248,62 75,66 48,96 2005 378,31 97,05 331,87 12323 36,79 81928 109,31 37,14 32,40 1360 254,53 66,06 223,20 8129 24,82 50014 74,48 23,34 79,83 3 352 627,19 162,79 549,98 20031 61,15 123238 183,53 57,51 56.77 2376 445,58 115,39 391,69 14288 43,44 87789 130,06 41,10 No L 280/16 Official Journal of the European Communities 24. 9. 92 Code CN code Description Amount of unit values per 100 kg net 1 ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 2.190 0809 40 11 0809 40 19 2.200 0810 10 10 0810 10 90 2.205 0810 20 10 2-210 0810 40 30 2.220 081090 10 2.230 ex OjflO 90 80 2.240 ex 0810 90 80 2.250 ex 0810 90 30 Nectarines Plums Strawberries Raspberries Fruit of the species Vaccinium myrtillus Kiwi fruit (Actinidia chinensis Planch.j Pomegranates Khakis (including Sharon fruit) Lychees 55,48 2272 428,70 109,98 376,07 13965 41,69 92841 123,87 42,09 34,43 1410 266,03 68,24 233,37 8666 25,87 57613 76,87 26,12 131,17 5534 1037,26 268,92 905,79 32700 100,69 203559 302,91 92,16 1686,7 71352 13344,9 3467,96 1 1 643,45 414554 1296,5 2611963 3905,77 1180,3 161,42 6779 1268,11 329,16 1 1 1 1,99 40501 123,65 249172 371,08 116,29 121,28 4 967 937,10 240,40 822,06 30526 91,15 202941 270,78 92,01 64,68 2721 513,07 132,36 450,09 15261 49,56 99270 148,90 45,90 299,25 12529 2348,83 608,27 2064,71 75316 229,02 462764 685,61 216,68 492,92 20190 3808,61 977,07 3341,06 124068 370,46 824805 1 100,55 373,96